Citation Nr: 1537608	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  10-37 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hemangioblastoma, claimed as due to herbicide exposure.

2.  Entitlement to service connection for clear cell renal cell carcinoma, claimed as due to herbicide exposure. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel



INTRODUCTION

The Veteran had active service from November 1968 to November 1970, to include service in the Republic of Vietnam.  Among other decorations, the Veteran received the Combat Infantryman Badge for his service.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock Arkansas.  

These matters were previously before the Board in August 2012, July 2014, and February 2015, and were remanded on each occasion for additional development.  In the February 2015 decision, the Board reopened the claim for service connection for hemangioblastoma.  


REMAND

Although further delay is regrettable, the Board finds that additional development is warranted in order to fully and fairly adjudicate the Veteran's claims for service connection on appeal.
 
Pursuant to the July 2014 and February 2015 remand instructions, the Veteran was provided separate VA examinations to address whether a hemangioblastoma and clear cell renal cell carcinoma were related to service, to include presumed exposure to herbicides during service.  In a September 2014 VA kidney condition examination report, the VA examiner opined that it was less likely that the renal carcinoma originated during service or was otherwise etiologically related to active service, to include herbicide exposure.  In a May 2015 VA examination report, the same VA examiner opined that it was not at least as likely as not that the hemangioblastoma or residuals were related to or aggravated by service or herbicide exposure.  

For both negative opinions, the examiner based the opinion on the fact that the Veteran's service medical records were silent for evidence of renal disease or a brain condition, that neither condition was diagnosed within the first year after separation from service, and citation to medical literature that did not support a relationship between either condition and herbicide exposure.  However, it is not sufficient to note simply that the medical literature does not link or sufficiently link hemangioblastoma and renal cancer with herbicide exposure.  Direct causation may still be established.  So, an analysis of the Veteran's particular exposure as it relates to the hemangioblastoma and renal cancer is needed

Furthermore, in a July 2015 informal hearing presentation, the Veteran's representative asserts that there is, in fact, medical evidence of a link between herbicide exposure and the development of brain and kidney cancer.  Specifically, the Veteran's representative cites to, and provides medical findings from a National Institute of Health article indicating that the incidence of malignant vascular tumors is expected to rise due to environmental insults, to include potential herbicide exposure.  Also, the representative references an article citing to research performed at the VA Medical Center in Shreveport, Louisiana of patients with kidney cancer who were exposed to herbicides and the potential link.   

Once VA provides an examination when developing a claim for service connection, it must provide an adequate one.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); Barr v. Nicholson, 21 Vet. App. 303 (2007); Bowling v. Principi, 15 Vet. App. 1 (2001). 

Here, the VA medical opinion obtained in this appeal is incomplete because the physician did not address the questions of whether there was a direct relationship between the hemangioblastoma and renal cancer and active duty and whether this diagnosed disability is the result of his conceded in-service exposure to herbicides.  The Board notes that, although hemangioblastoma and renal cancer are not among the disorders that are presumed to be associated with exposure to herbicides, the herbicide presumption is not the sole method for showing causation, and the Veteran is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F. 3d. 1039 (Fed. Cir. 1994).  Therefore, the Veteran should be schedules for another VA examination.  The examiner must provide an opinion addressing the nature and etiology of the diagnosed hemangioblastoma and renal cancer and the medical probabilities that each disability is directly related to the Veteran's time in service, to include his conceded in-service herbicide exposure.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination, by a medical doctor examiner who has not previously examined him, to determine the etiology of hemangioblastoma and renal cancer.  The examiner must review the claims file and must note that review in the report.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.  The VA examiner is requested to opine whether it is as least as likely as not (50 percent or greater probability) that a hemangioblastoma and renal cancer are related to or had their onset during active service, to include herbicide exposure during service.  The opinions should adequately address both hemangioblastoma and renal cancer disabilities on appeal.  The examiner must provide a complete rationale on which the opinion is based, and must include a discussion of the medical principles as applied to the medical evidence and facts used in establishing the opinion.  In providing the opinion, the examiner should comment on the medical articles cited and discussed in the representative's July 2015 informal hearing presentation and the September 2014 and May 2015 VA examination reports.  The examiner should also reconcile the findings with the September 2014 and May 2015 VA opinions.  The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a conclusion as it is to find against it. 

2. Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the case to the Board.

The Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2015).  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

